priority over a first security interest and that the association may
                nonjudicially foreclose on that lien.
                            It is so ORDERED.


                                                                                      , C.J.



                                                                         eekutur
                                                                              '       ,     J.
                                                            Pickering


                                                              fis&A                         J.
                                                            Hardesty


                                                             PaUttatsg
                                                            Parraguirre     "



                                                                     a    l#76‘           , J.
                                                            Douglas


                                                                                            J.



                                                                                            J.
                                                            Saitta

                cc: Maier Gutierrez Ayon, PLLC
                     Akerman LLP/Las Vegas
                     Clerk, United States District Court for the District of Nevada




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 194Th